 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KEVIN COX,                                        No. 2:18-cv-02110 MCE CKD (PS)
12                       Plaintiff,
13           v.                                         ORDER
14    MARK T. ESPER,
15                       Defendant.
16

17          Plaintiff is proceeding in this action pro se. On August 1, 2018, this matter was referred

18   to a United States Magistrate Judge pursuant to Local Rule 302(c).

19          Defendant has filed an answer to the First Amended Complaint, but there is currently no

20   pretrial schedule in effect. (See ECF No. 33.) Good cause appearing, the court will order the

21   parties to file status reports and proposed pretrial dates, including discovery and dispositive

22   motion deadlines. The parties are strongly encouraged to submit a joint proposal if possible. The

23   parties need not propose deadlines beyond the dispositive motion deadline at this time.

24   ////

25   ////

26   ////

27   ////

28   ////
                                                        1
 1            Accordingly, IT IS HEREBY ORDERED that:

 2            1.   No later than thirty (30) days from the date of this order, the parties shall file reports

 3                 on the status of this litigation and any pertinent issues, including whether a settlement

 4                 conference would be beneficial at this time.

 5            2. No later than thirty (30) days from the date of this order, the parties shall file proposed

 6                 pretrial deadlines as described above.

 7   Dated: March 19, 2019
                                                         _____________________________________
 8
                                                         CAROLYN K. DELANEY
 9                                                       UNITED STATES MAGISTRATE JUDGE

10

11

12

13   2/cox2110.order

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                            2
